Name: Commission Regulation (EEC) No 2035/83 of 22 July 1983 amending Regulation (EEC) No 1602/82 in respect of coefficients to be applied to the production aid for prunes and dried plums (prunes d' Ente)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/ 12 Official Journal of the European Communities 23 . 7 . 83 COMMISSION REGULATION (EEC) No 2035/83 of 22 July 1983 amending Regulation (EEC) No 1602/82 in respect of coefficients to be applied to the production aid for prunes and dried plums (prunes d'Ente) Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1088 /83 (2), and in particular Article 3c thereof, Whereas Commission Regulation (EEC) No 1602/82 (3), as amended by Regulation (EEC) No 1615/83 (4), fixed coefficients to be applied to the production aid for tomato concentrates and prunes and to the minimum price for dried plums (prunes d'Ente) for the 1983/84 marketing year ; Whereas experience has shown that the size of dried Ente plums and of prunes intended for industrial uses does not affect their commercial evaluation ; whereas Annex II to Regulation (EEC) No 1602/82 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 1 The following paragraph is hereby added to Annex II to Regulation (EEC) No 1602/82 : ' For dried Ente plums and prunes intended for industrial uses irrespective of their size , the coeffi ­ cient to be applied is 40,000 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply for the first time to products from the 1983 harvest . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 118 , 5 . 5 . 1983 , p. 16 . (3 ) OJ No L 179 , 23 . 6 . 1982, p. 16 . (4) OJ No L 159, 15 . 6 . 1983 , p. 48 .